 

 [logo_001.jpg]

 

 

 



 

[logo_002.jpg]

 

 

 



 [logo_003.jpg]

 

 

 



 [logo_004.jpg]

 

 

 



 [logo_005.jpg]

 

 

 



 [logo_006.jpg]

 

 

 



 [logo_007.jpg]

 

 

 



 [logo_008.jpg]

 

 

 



 [logo_009.jpg]

 

 

 



 [logo_010.jpg]

 

 

 



 [logo_011.jpg]

 

 

 



 [logo_012.jpg]

 

 

 



 [logo_013.jpg]

 

 

 



 

[logo_014.jpg]

 

 

 



 [logo_015.jpg]

 

 

 



 

[logo_016.jpg]

 

 

 



 

[logo_017.jpg]

 

 

 



 

[logo_018.jpg]

 

 

 



 

[logo_019.jpg]

 

 

 



 

[logo_020.jpg]



 

 

 [logo_021.jpg]

 



 

 

 

[logo_022.jpg]

 

 

 



 

[logo_023.jpg]

 



 

 

 

[logo_024.jpg]



 

 

 



[image_001.jpg] 

August 28, 2014

 

Bone Biologics, Inc.

175 May Street, Suite 400

Edison, NJ 08837





  Attn: Bruce Stroever, Chairman     Michael Schuler, CEO     William Jay Treat,
President





 

Musculoskeletal Transplant Foundation

125 May Street

Edison, NJ 08837



  Attn: Bruce Stroever, President, CEO

 



Dear Mr. Stroever and Mr. Schuler:

 

Reference is made to the Amended and Restated Letter of Intent, dated as of May
7, 2014 (the “LOI”), by and among AFH Holding and Advisory, LLC, Bone Biologics,
Inc., and the Musculoskeletal Transplant Foundation. This letter shall
constitute the parties’ agreement that:

 

1. Amendment.

 

(a) The first sentence of the section titled “Termination” (beginning with
“After the execution” and ending with “to May 30, 2014”) is hereby deleted in
its entirety and replaced with the following sentence:

 

“After the execution of this LOI by the parties, this LOI may be terminated: (i)
upon the mutual written agreement of AFH Advisory and the Company, (ii) by AFH
Advisory as a result of the material breach by the Company of the binding
provisions of this LOI, (iii) by the Company as a result of the material breach
by AFH Advisory of the binding provisions of this LOI, (iv) by either party as a
direct result of a material finding from due diligence, in such party’s
reasonable discretion, which must be exercised within the next ninety (90) days
but in no event later than the execution of the agreement setting forth the
material terms of the Business Combination (whichever occurs first) after such
time this subparagraph (iv) will expire or (v) by either AFH Advisory or the
Company in the event Closing II has not occurred prior to September 30, 2014.

 

[image_003.jpg]  



 

   

 



[image_001.jpg]

 

Binding Effect. Except as amended hereby, the terms and provisions set forth in
the LOI shall remain in full force and effect and, to the extent applicable
under the terms of the LOI, be binding on the parties thereto.

 

2. Counterparts. This letter may be signed in counterparts (including by
facsimile or electronic mail transmission), any one of which need not contain
the signature of more than one party, but all such counterparts taken together
will constitute one and the same agreement.

 

Sincerely,

 





  AFH HOLDING AND ADVISORY, LLC       By:   Name: Amir F. Heshmatpour   Title:
Managing Director   DATED:



 

ACKNOWLEDGED AND AGREED:

 



BONE BIOLOGICS, INC.



 

MUSCULOSKELETAL TRANSPLANT FOUNDATION



      By:





  By:





Name:

William Jay Treat



  Name:

Michael J. Kawas



Title:

President



  Title:

Executive Vice President and Chief Financial Officer



DATED:






  DATED:

  [image_003.jpg]







 



Page 2

 



 

 

